Citation Nr: 1114018	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  02-19 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUES

1. Entitlement to a compensable rating for eczema of the feet.

2. Entitlement to a rating in excess of 10 percent for a right knee disability.

3. Entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324.



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from June 30, 1965 to August 6, 1965.  This case is before the Board of Veterans Appeals (Board) on appeal from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona which found clear and unmistakable error (CUE)) in a March 1966 rating decision that denied service connection for a skin disorder of the feet and for a right knee disability and awarded service connection for such disabilities, rated 0 percent each, effective August 7, 1965; The March 2002 rating decision also denied a 10 percent rating under 38 C.F.R. § 3.324 (for multiple noncompensable service-connected disabilities that interfere with employment).  An interim rating decision awarded service connection for tinnitus, rated 10 percent, and for hearing loss, rated 0 percent, December 2, 2008.  In March 2002 and in July 2009 the case was remanded for additional development. A September 2010 rating decision assigned a 10 percent rating for right knee degenerative joint disease (DJD)(arthritis). effective June 2, 2009.  

The Board has received numerous additional statements from the Veteran and his wife, as well as additional VA treatment records.  On review, the Board finds that these submissions constitute essentially cumulative argument and evidence.  The Veteran and his wife describe that the Veteran's knee is painful and goes out and that he has mobility problems.  Such allegations are stated in their previous statements which were already of record.  It is not in dispute that he has the alleged impairment; therefore, a waiver of RO initial consideration is not required.  See Vogan v. Shinseki, 24 Vet. App. 159, 167 (2010); 38 C.F.R. § 20.1304 (2009).  

The matters of the ratings for right knee disability prior to February 18, 2009, and for eczema of the feet and entitlement to a 10 percent rating under 38 C.F.R. § 3.324 prior to December 2, 2008 are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required. 



FINDINGS OF FACT

1. From February 18, 2009 to June 2, 2009 the Veteran's right knee disability was manifested by no more than slight instability; arthritis with limitation of motion was not shown; from June 2, 2009 it has been manifested by no more than slight instability and by arthritis ranges of motion that included extension limited by no worse than 10 degrees, and flexion limited to no less than 70 degrees.

2. Throughout since December 2, 2008 the Veteran has had a service-connected disability rated at least 10 percent.   


CONCLUSIONS OF LAW

1. "Staged" increased ratings of 10 percent (but no higher) from February 18, 2009 to June 2, 2009 and 20 percent (but no higher) from that date are warranted for the Veteran's right knee disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5003, 5256-5262 (2010).

2. From December 2, 2008 the Veteran's claim for a 10 percent rating under 38 C.F.R. § 3.324 lacks legal merit.  38 C.F.R. § 3.324 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

	Right knee disability

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A March 2009 supplemental statement of the case (SSOC) provided notice on the "downstream" issue of entitlement to an increased initial rating.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in February and November 2009.  The examinations are adequate as the examiners expressed familiarity with the history of the Veteran's disability and conducted thorough physical examinations, noting all findings necessary for a proper determination in the matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

      Rating under 38 C.F.R. § 3.324
	
With respect to the Veteran's claim for compensation under 38 C.F.R. § 3.324, VCAA notice is not found to be required as from December 2, 2008 such claim cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

The Veteran's original claims file has been lost; therefore, VA has a heightened duty to assist the Veteran in developing his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a search for alternate medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit- of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  The RO fulfilled this duty by making reasonable attempts to locate the original claims file and then, when such attempts were exhausted, by rebuilding the claims file.  A December 2005 letter notified the Veteran that his claims file had been misplaced and was being reconstructed; he was asked to furnish any pertinent information he might have.  A large portion of the Veteran's claims file has been rebuilt, and the record is adequate to address the matters on appeal as to the specified limited periods of time.  The Veteran has not identified any pertinent evidence that remains outstanding for the periods addressed on the merits, and VA's duty to assist in that regard is met.  Accordingly, the Board will address the merits of the claims to the extent indicated. 

B. Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities which are rated according to the specific criteria therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is to be resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In a claim for an increased rating, "staged" ratings may be warranted if the claim involves the initial rating assigned with a grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

	Right knee disability from February 19, 2009

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more of less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

Degenerative arthritis is rated under Code 5003.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Codes 5003.  

Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.

Extension of a leg limited to 5 degrees or less warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261.

Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71a, Plate II.

In addition, the rating schedule provides for a 10 percent rating for knee disability manifested by slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Code 5257.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997). 

As was previously noted, a March 1966 rating decision denied the Veteran service connection for a right knee disability, and a March 2002 rating decision found CUE in the March 1966 rating decision and granted service connection for a right knee disability rated 0 percent, effective August 7, 1965.   

On February 2009 VA examination the Veteran reported that over the last 40 years he had received no active treatment for the right knee. but had self-treated it with Motrin.  He reported that the knee would occasionally (about every 6 to 8 weeks) buckle (with heat and swelling) for no reason  He was retired, but worked as a freelance photographer, and the knee did not interfere with his occupation.  Right knee range of motion was from 0 degrees extension to 135 degrees flexion on repetition without pain.  He was sore to palpation over the anteriomedial and medial side of the joint.  There was a positive anterior drawer sign with stable collateral ligaments.  X-rays were interpreted as revealing a normal right knee.  The examiner ordered an MRI as he suspected an internal derangement (possible ACL tear) with laxity in the right knee.  The Veteran indicated that he did not wish to have an MRI.       

A May 2009 VA outpatient treatment record notes that the Veteran reported right knee pain that was gradually getting worse with activity and that he had sharp pain with pivoting, lifting, or walking.  He reported occasional locking.  On examination he walked with an antalgic gait. There was tenderness to palpation along the joint line with moderate effusion.  There was a positive McMurray's with click, and positive Lachman's and anterior drawer signs.  Posterior drawer sign was negative.  X-rays revealed no signs of bone, joint, or soft tissue deformity.  The assessment was right knee pain with suspected meniscal tear.  A knee brace was ordered.        

A June 2009 VA outpatient treatment record notes that the Veteran had pain and locking of the right knee especially with walking and stair climbing.  Examination revealed effusion and full range of motion with pain and crepitus.  There was no edema or ecchymosis.  McMurray's was positive but varus/valgus laxity, anterior/posterior drawer sign, and Lachman's were negative.  MRI of the right knee was interpreted as revealing oblique tear of the posterior horn of the medial meniscus, medial meniscus crush injury, and joint space narrowing with irregularity of the articular cartilage (indicating osteoarthritis).  The assessment was right knee medial meniscal tear with crush injury and traumatic arthritis.        

A June 2009 private MRI was interpreted as revealing "medial and patellofemoral joint space narrowing and irregularity of the apposing articular cartilage, favor the sequela of osteoarthritis."
 
On November 2009 VA examination the Veteran reported that he had no active treatment for his right knee for the past 40 years, but self-treated it with over-the-counter medicines.  He added that his knee buckled every 6 to 8 weeks and that he did not wear a brace.  He was retired from freelance photography and stated that his knee did not interfere with his work.  Examination of the right knee revealed range of motion of 0 degrees extension to 135 degrees flexion.  The Veteran wore a right knee brace and used a cane.  He reported that his knee hurt moderately to severely on a daily basis.  A February 2009 X-ray of the right knee was negative.  He had no flare-ups but experienced occasional slight swelling, clicking, and grinding.  He reported his knee gave way about every 10 days and that he had fallen in the past few months.  He could walk a half of a mile and stand for 10 minutes.  Examination revealed the Veteran had an antalgic gait on the right and tenderness along the medial joint line region.  Cruciate and collateral ligament examination demonstrated "minimal, if any" instability of the ACL.  McMurray testing caused complaints of pain medially.  There was no effusion or crepitation.  Range of motion testing revealed right knee extension to 0 degrees and flexion to 75-80 degrees.  There was no additional loss on repeat testing.  The diagnosis was torn medial meniscus with degenerative joint disease (DJD).  There was minimal weakness; functional impairment was noted to be moderately severe.  There was no fatigability or incoordination.          

A December 2009 VA outpatient treatment record notes that the Veteran complained of continued right knee pain.  Examination of the right knee revealed no edema or ecchymosis, but there was tenderness to palpation along the joint line and moderate effusion.  McMurray's was positive with a click and Lachman's and anterior drawer were positive.  Posterior drawer and compression testing were negative.  An addendum notes that the Veteran had active range of motion from 10 degrees extension to 70 degrees flexion and passive range of motion from 0 degrees extension to 90 degrees flexion.  The assessment was right knee pain and medial meniscal tear.  

An April 2010 VA outpatient treatment record notes that the Veteran used an off-loader brace for his right knee medial meniscal tear.  He walked with an antalgic gait and used a cane.  Examination of the right knee revealed mild effusion, extension to 10 degrees and flexion to 90 degrees.  There was tenderness to palpation on the joint line and insertion.  Varus/valgus testing and anterior/posterior drawer's signs were negative.  The diagnosis was right knee medial meniscus tear.  

In an October 2010 letter the Veteran indicated that his right knee disability interfered with his employment and that an ace wrap did not fix his "knee going out problems."  He noted that his knee had gone out, locked up, and swelled (4 to 6 times per year), becoming progressively worse.  He noted that a hinged knee brace, cane, pain medication, and a TENS unit had been prescribed.  He reported problems "getting around" and difficulty getting in and out of a car, getting up from and into a low seat (such as chairs and stools), walking up and down steep graded surfaces, and waiting in lines more than 15 minutes.  He stated that he walked with a limp.    

In a December 2010 letter the Veteran's wife stated that over the almost 7 years they had been together she had witnessed complications from the Veteran right knee injury.  She noted that the knee would frequently "go out" as he walked.  

The Veteran's right knee disability is manifested by MRI confirmed arthritis and instability, and may be rated under Codes 5257 (for recurrent subluxation or lateral instability), 5003 (for arthritis with less than compensable limitation of motion), 5260 (for limitation of flexion), 5261 (for limitation of extension) or for combinations of Code 5257 and 5003 or 5257 and 5260 and/or 5261.  As there is no evidence of pathology such as ankylosis, dislocated or removed semilunar cartilage, or tibia and fibula involvement, ratings under Codes 5256, 5258, 5259, and 5262 are not warranted.  The Board will look to the schedular criteria that would provide for (at least) the next higher ratings.  

      From February 18, 2009 to June 2, 2009

For this period of time the Veteran's right knee disability has been assigned a 0 percent rating.  During this time period right knee flexion is not shown to, at any time, have been limited to 45 degrees or less.  Consequently, a compensable rating under Code 5260 is not warranted.  Further, extension is not shown to have been limited; hence, a compensable rating under Code 5261 is not warranted.  X-ray confirmed arthritis was not shown (February 2009 X-rays were interpreted as normal); therefore, Code 5003 is not for consideration.  

The February 18, 2009 VA examination did find a positive anterior drawer sign indicating instability of the knee, and a May 2009 VA outpatient treatment record also notes that the Veteran had positive McMurray's, Lachman's, and anterior drawer signs (likewise indicating instability), and a brace was prescribed.  The Veteran indicated that his knee goes out occasionally (reflecting that the instability was no more than slight).  Accordingly, the Board finds that for the period from February 18, 2009 to June 2, 2009 a 10 percent rating (but no higher) rating under Code 5257 is warranted.  

	From June 2, 2009

For this period of time the RO has assigned a 10 percent rating under Code 5260 for limitation of motion (flexion).  Significantly, an MRI (in conjunction with the June 2, 2009 VA examination) confirmed that the Veteran has right knee arthritis.  Because right knee flexion is not shown to (at any time during this period) have been limited to 45 degrees or less, a compensable rating under Code 5260 is not  warranted.  Furthermore, prior to April 7, 2010, limitation of extension was not reported, and a compensable rating under Code 5261 was not warranted.  However, some limitation of motion was reported (flexion to 75-80 degrees).  With the diagnostic study confirmation of arthritis, such limitation of motion warrants a 10 percent rating under Code 5003.  On April 7, 2010 VA treatment, limitation of extension by 10 degrees was found.  Such limitation warrants a 10 percent rating under Code 5261.  From April 7, 2010, such rating replaces the 10 percent rating under Code 5003 (because ratings under Code 5003 may not be combined with other ratings based on limitation of motion).  

In addition, during this time period VA examinations and outpatient treatment records noted that testing of the Veteran's right knee showed positive McMurray's, Lachman's, and anterior drawer tests with "minimal instability."  Accordingly, the Veteran's service connected right knee disability continued to warrant a 10 percent (but no higher) rating for no more than "slight" instability.  

Combining the 10 percent rating warranted for instability throughout the period with first the 10 percent then under Code 5003, and subsequently the 10 percent rating under Code 5261, results in a 20 percent combined rating being warranted for the right knee disability throughout this period.  

The Board has also considered whether referral for extraschedular consideration is warranted.  There is no objective evidence in the record (or allegation) of symptoms of and/or impairment due to the right knee disability that are not encompassed by the schedular rating assigned.  The functional impairment shown (decreased range of motion with pain, clicking, and crepitation and slight instability) is encompassed by the criteria for the schedular rating assigned.  See 38 C.F.R. §§ 4.1, 4.40.  Therefore, those criteria are not inadequate.  Accordingly, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). 

Finally, as the Veteran stated that his knee did not affect his photography business, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

      10 percent rating under 38 C.F.R. § 3.324 from December 2, 2008

When a veteran suffers from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the Schedule for Rating Disabilities, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324.  

The provisions of 38 C.F.R. § 3.324 are predicated on the existence solely of multiple non-compensable service-connected disabilities.  Once a compensable rating has been awarded for any service-connected disability 38 C.F.R. § 3.324 has no applicability.  See Butts v. Brown, 5 Vet. App. 532, 541 (1993).

Throughout since December 2, 2008 at least one of the Veteran's service-connected disabilities (i.e., tinnitus) has been rated 10 percent.  Consequently, for the period of time since December 2, 2008 the claim of entitlement to a 10 percent rating under 38 C.F.R. § 3.324 lacks legal merit.  Hence, such claim must be denied as legally insufficient.  See Sabonis, 6 Vet. App. at 430. 


ORDER

"Staged" increased ratings of 10 percent (but no higher) from February 18, 2009 to June 2, 2009 and a combined 20 percent (but no higher) from June 2, 2009 are granted for the Veteran's right knee disability, subject to the regulations governing the payment of monetary awards.

A 10 percent rating under 38 C.F.R. § 3.324 is denied for the period from December 2, 2008.


REMAND

Regarding the rating for eczema, the right knee prior to February 18, 2009, and entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324 prior to December 2, 2008 while the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to the claims.  See 38 C.F.R. § 3.159.   
As noted above, the Veteran's original claims file has been lost; therefore, VA has a heightened duty to assist the Veteran in developing his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a search for alternate medical records and evidence.  

	Eczema

In a January 2011 statement the Veteran noted that his service-connected eczema of the feet was spreading (to his upper legs above his knees), itching more, and had caused scarring on his feet and lower legs; in essence this is an allegation that the disability has worsened.  Notably, the most recent (October 2009) VA examination found that the eczema was not active.  A contemporaneous examination to assess the severity of the eczema of the feet is necessary.  

Additionally, any recent records of VA treatment for eczema condition would be pertinent evidence, and must be secured.  

	Right knee Disability

As noted above, the Veteran's original claims file has been lost.  The RO attempted to rebuild the claims folder.  While development of recent evidence in this matter was complete, there is insufficient evidence of record to address the matter for the period prior to February 2009, and the development for such evidence does not appear to have been exhaustive, as mandated under O'Hare, supra.  

Notably, the Veteran has indicated that he self-treated his right knee disability for over 40 years and had not sought any private treatment or evaluation for such.  However, earlier statements indicate he saw a Dr. M.R. subsequent to his discharge and a letter from that physician (noting that the Veteran's right knee disability had resolved and that he did not have any right knee pathology) is associated with the claims file.  However, the RO previously attempted to secure releases for any additional treatment records that might exist, with the Veteran responding that the physician was deceased and that he could not find any information to locate his office.  The Board finds that given the evidence already of record (letter from Dr. M.R.); the remote nature of the records; the Veteran's statements of his limited evaluation with Dr. M.R. and that he has not received private treatment for "40 + years;" and the previous attempts to secure any other records that might exist; any further development for records from Dr. M.R. would be pointless and is not necessary.  

However, the Veteran has identified alternate sources of information that may have bearing on the status of his right knee prior to 2009.  He has reported that he was unable to pass pre-employment physicals due to such disability and now states that he had sent "several original employment rejection letters" to VA before the March 1966 rating decision.  He reported that employers shy away from him because he walks with a limp.  He added that after his discharge from service his medical history interfered with many employment opportunities including with:

1) Los Angeles City Police Department
2) Los Angeles City Fire Department  
3) Los Angeles County Sheriff's Department
4) Los Angeles County Fire Department
5) California Highway Patrol
6) City of Burbank California Police Department
7) City of Burbank California Fire Department
8) City of Glendale California Police Department
9) City of Glendale California Fire Department
10)  Lockheed California Company
11)  Yellow Cab Los Angeles
12)  Walt Disney Studios Burbank California
13)  Warner Brothers Studios Burbank California
14)  CBS Studios Studio City California
15)  Universal Studios Studio City California

Evidence of job application rejections by any of the employers listed indicating that such was due to right knee disability may have bearing on the Veteran's claim for compensation for right knee disability prior to 2009.

	Rating under 38 C.F.R. § 3.324

Service connection for multiple disabilities, rated 0 percent was in effect throughout from August 7, 1965 until December 2, 2008.  Notably, the claim for a 10 percent rating under 38 C.F.R. § 3.324 for the period prior to December 2, 2008 is inextricably intertwined with the pending appeals in the matters of (retroactive) ratings for eczema and right knee disability, and action on the claim for a rating under § 3.324 prior to December 2, 2008 must be deferred pending resolution of those claims.  Furthermore, for any earlier period of time during which entitlement under § 3.324 is not rendered moot (by a compensable rating for a service connected disability) the Veteran should be advised that to establish entitlement to a 10 percent rating under § 3.324, he must show that the service connected disabilities interfered with employment (and of what evidence would be probative in such matter).  

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of complete updated (and not already associated with the claims file) clinical records of all VA treatment the Veteran has received for his foot eczema disability. 

2. The RO should arrange for development to determine whether any of the listed 14 employers have retained records indicating that the Veteran was rejected for employment due to his right knee disability, and to secure any such records.  The Veteran must co-operate with this development by providing the necessary releases (and identifying information) (and in connection with the request for such should be advised of the provisions of 38 C.F.R. § 3.158(a), and afforded the period of time provided by that regulation to comply).  If the development proves fruitless, if should be so noted in the record, with explanation.  If the Veteran does not comply with a request for identifying information and releases, the matter should be adjudicated under 38 C.F.R. § 3.158(a).  

3. The RO should then arrange for the Veteran to be examined by a dermatologist to determine the current severity of his service-connected eczema of the feet.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  A complete history should be elicited, to include the types of medications that have been used/prescribed to treat the service-connected disability, if any (and a description of flare-ups, if any).  The examiner should describe in detail all current manifestations of the foot eczema (to include addressing the Veteran's allegation that the disability is expanding to higher levels of his lower extremities.  The examiner must indicate the percentage of the Veteran's body affected by service-connected eczema of the feet.  The location and extent of any scarring due to the Veteran's service-connected eczema of the feet should also be described (and if there is none, it must be so stated.  

4. The Veteran should be advised that to substantiate the claim of entitlement to a 10 percent rating under 38 C.F.R. § 3.324 prior to December 2008 he must show that his service connected noncompensable disabilities must be shown to have interfered with employment during that period of time.  He should be advised of the types of evidence that would substantiate that this occurred, and afforded opportunity to submit such evidence. 

5. After the development requested above is completed, the RO should then re-adjudicate the matters remaining on appeal.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


